                       UNITED STATES DISTRICT COURT
                            DISTRICT OF MAINE

U.S. BANK TRUST, N.A., AS      )
TRUSTEE FOR LSF11 MASTER       )
PARTICIPATION TRUST,           )
                               )
          Plaintiff,           )
                               )
     v.                        )              2:19-cv-00306-JAW
                               )
AARON CUNNINGHAM and           )
LISA CUNNINGHAM,               )
                               )
          Defendants,          )
                               )
MAINE REVENUE SERVICES and )
MAINE DEPARTMENT OF            )
HEALTH AND HUMAN SERVICES )
DIVISION OF SUPPORT            )
ENFORCEMENT AND RECOVERY, )
                               )
          Parties-in-Interest. )

    ORDER ON PLAINTIFF’S MOTION FOR APPROVAL OF CONSENT
                          JUDGMENT

      Having concluded that mortgagee in this foreclosure case has complied with

Maine law in demonstrating that it holds the promissory note and is the owner of

the mortgage, the Court still defers final approval of the consent judgment of

foreclosure to allow the mortgagee to correct a typographical error, clarify whether

attorney’s fees are included in the judgment, explain the order of priority and

amounts due to the parties-in-interest or other parties, provide an interest rate for

the post-judgment interest, and differentiate between that interest and the pre-

judgment interest.
I.    BACKGROUND

      On July 1, 2019, U.S. Bank Trust, N.A., as Trustee for LSF11 Master

Participation Trust (U.S. Bank), filed a foreclosure complaint against Defendants Mr.

Aaron Cunningham and Ms. Lisa Cunningham and Parties-in-Interest Maine

Revenue Services (MRS) and Maine Department of Health and Human Services

Division of Support Enforcement and Recovery (Maine DHHS). Compl. (ECF No. 1).

U.S. Bank served Mr. Cunningham on July 6, 2019, Ms. Cunningham on July 8, 2019,

and Jeanne Lambrew, a commissioner designated by law to accept service of process

on behalf of Maine DHHS, on July 9, 2019, and filed proof of service for the three

parties on August 1, 2019. Proof of Service as to Aaron Cunningham at 2 (ECF No.

8); Proof of Service as to Lisa Cunningham at 2 (ECF No. 9); Proof of Service as to

Maine Department of Health and Human Services Division of Support Enforcement

and Recovery at 2 (ECF No. 11). U.S. Bank served Lisa Marchese, a deputy attorney

general designated by law to accept service of process on behalf of MRS, on July 9,

2019, and filed proof of service on September 3, 2019. Proof of Service as to Maine

Revenue Services at 2 (ECF No. 13).

      On July 12, 2019, Ms. Cunningham filed an answer to U.S. Bank’s Complaint.

Answer of Lisa Cunningham (ECF No. 5). On July 28, 2019, Maine DHHS filed an

answer to the Complaint. Answer of Party-in-Interest State of Maine Department of

Health and Human Services (ECF No. 6). Maine DHHS filed an amended answer to

the Complaint on September 5, 2019. Am. Answer of Party-in-Interest, State of Maine

Department of Health and Human Services (ECF No. 17).



                                         2
      On September 3, 2019, U.S. Bank filed a motion for entry of default as to Aaron

Cunningham, which the Deputy Clerk of Court granted the same day. Pl.’s Mot. for

Entry of Default as to Aaron Cunningham (ECF No. 14); Order Granting Motion for

Entry of Default as to Aaron Cunningham (ECF No. 15). On October 3, 2019, U.S.

Bank filed a motion for entry of default as to MRS, which the Deputy Clerk of Court

granted the same day. Pl.’s Mot. for Entry of Default as to Party-in-Interest, Maine

Revenue Services (ECF No. 18); Order Granting Motion for Entry of Default as to

Maine Revenue Services (ECF No. 19).

      On October 31, 2019, U.S. Bank moved for the Court’s approval of a “Consent

Judgment of Foreclosure and Sale” between U.S. Bank, Ms. Cunningham, Mr.

Cunningham, and Maine DHHS. Mot. to Approve Consent J. of Foreclosure and Sale

¶¶ 3-5 (ECF No. 21). U.S. Bank attached the proposed consent judgment to the

motion. Id., Attach. 1, Consent J. of Foreclosure and Sale (Consent J.).

II.   DISCUSSION

      A. Standing Issues

             1. Promissory Note

      The Court examined the documents in this case to determine whether U.S.

Bank has standing to foreclose against Mr. and Ms. Cunningham.             The Maine

Supreme Judicial Court explained that “standing to foreclose involves the plaintiff’s

interest in both the note and the mortgage.” Bank of Am., N.A. v. Greenleaf, 2014

ME 89, ¶ 9, 96 A.3d 700. The Court first turns to the promissory note.




                                          3
       On September 14, 2017, Mr. and Ms. Cunningham indorsed the original note

in the amount of $98,000.00 payable to Domestic Bank, a federal savings bank, which

is named as the lender. Compl., Attach. 2, Note at 1. Domestic Bank made the note

payable without recourse to Credit Northeast, Inc. Id. at 3. Credit Northeast, Inc.

made the note payable without recourse to Countrywide Bank, FSB.                           Id.

Countrywide Bank, FSB made the note payable without recourse in blank. Id.

       In its Complaint, U.S. Bank asserts that “the object of this litigation is a Note

executed under seal currently owned and held by U.S. Bank Trust, N.A., as Trustee

for LSF11 Master Participation Trust, in which the Defendants, Aaron Cunningham

and Lisa Cunningham, are the obligor . . . .” Compl. ¶ 2. In Count I of the Complaint,

U.S. Bank claims that it is “the holder of the Note . . . pursuant to indorsement by

the previous holder (if applicable) and physical possession of the aforesaid Note in

conformity with Title 11, section 3-1201, et seq. of the Maine Revised Statutes and

Simansky v. Clark, 147 A. 205, 128 Me. 280 (1929),” and that “[a]s such, [U.S. Bank]

has the right to foreclosure upon the subject property.” Id. ¶ 29. U.S. Bank adds that

it is “the current owner and investor of the aforesaid Mortgage and Note.” Id. ¶ 30.

       Under Maine law, section 3-1301 of title 11 “permits a party to enforce a note

if it is the ‘holder’ of the note, that is, if it is in possession of the original note that is

indorsed in blank.” Greenleaf, 2014 ME 89, ¶ 10. The Court accepts U.S. Bank’s

evidence that it has “possession of the original note that is indorsed in blank,” and is

the “‘holder’ of the note,” and therefore U.S. Bank “enjoys the right to enforce the

debt.” Id. ¶¶ 10-11. That Domestic Bank and Credit Northeast indorsed the note



                                              4
without recourse is of no moment, because Countrywide subsequently indorsed the

note in blank and U.S. Bank has possession of the note. Fed. Nat’l Mortg. Ass’n v.

First Magnus Fin. Corp., No. RE-16-068, 2018 Me. Super. LEXIS 209, at *1 (Me.

Super. Ct. Sept. 25, 2018) (overruled on other grounds by Beal Bank USA v. New

Century Mortg. Corp., 2019 Me 150, 217 A.3d 731).

             2. The Mortgage

      The Court turns to the second element of standing, the mortgage. Greenleaf,

2014 ME 89, ¶ 12 (“[T]o be able to foreclose, a plaintiff must also show the requisite

interest in the mortgage”). The Maine Law Court pointed out in Greenleaf that,

“[u]nlike a note, a mortgage is not a negotiable instrument.” Id. Therefore, the

plaintiff in a foreclosure action must establish “ownership of the mortgage.” Id.

(emphasis in original).

      Here, Mr. and Ms. Cunningham borrowed money from Domestic Bank, which

is listed as the lender in the mortgage.        Compl. Attach. 3, Mortgage.       The

Cunningham-Domestic Bank mortgage also             refers to   Mortgage    Electronic

Registration Systems, Inc. (MERS), id. at 1, in virtually the same language the Law

Court found did not create an ownership interest in MERS. Greenleaf, 2014 ME 89,

¶ 14 (“MERS [did] not qualify as a mortgagee pursuant to our foreclosure statute”)

(quoting Mortg. Elec. Registration Sys., Inc. v. Saunders, 2010 ME 79, ¶¶ 10-11, 2

A.3d 289) (alteration in original); Saunders, 2010 ME 79, ¶ 11 (“MERS’s only right is

the right to record the mortgage”).




                                          5
        In its Complaint, U.S. Bank alleges that MERS assigned the mortgage to Bank

of America, N.A., which assigned it to Federal National Mortgage Association

(FNMA), which in turn assigned it to U.S. Bank. Compl. ¶¶ 11-13, 16. If this were

the entire sequence, U.S. Bank could not claim ownership because MERS could not

transfer something it never had under Maine law. Greenleaf, 2014 ME 89, ¶¶ 16-17.

However, on March 29, 2018, Sally Battison, Vice President and Director of Loan

Servicing for Admirals Bank, signed a quitclaim assignment on behalf of Admirals

Bank, a/k/a Domestic Bank, in favor of FNMA as assignee. Compl., Attach. 7, Quitcl.

Assignment (Quitcl. Assignment). 1 The subsequent assignment from FNMA to U.S.

Bank thereby grants U.S. Bank ownership for purposes of this foreclosure.

                3. The Note and Mortgage

        Having confirmed, as Greenleaf requires, that U.S. Bank has an “interest in

both the note and the mortgage,” 2018 ME 89, ¶ 9, the Court concludes that U.S.

Bank has standing to proceed with its foreclosure.

        B. Other Issues

        Under 14 M.R.S. § 6321, the foreclosure statute states that a foreclosure

complaint must by reason of the stated breach “demand a foreclosure and sale.” U.S.

Bank’s Complaint only demands a foreclosure. See Compl. ¶ 34. (“By virtue of the


1       The assignment reads “Admirals Bank aka Domestic Bank,” but there is no independent
evidence connecting the two and proving why Ms. Battison has the authority to assign the mortgage
for Domestic Bank. Id. In fact, the Complaint does not mention Admirals Bank. The assignment
from FNMA to U.S. Bank, see Compl., Attach. 8, Assignment of Mortgage, follows from the quitclaim
assignment, so its validity rests on the validity of the assignment from Domestic Bank to FNMA.
Absent an objection, the Court is willing to accept at face value that Ms. Battison had the authority to
act on behalf of Domestic Bank and by implication, Admirals Bank was at one point doing business as
Domestic Bank. However, the Plaintiff would be wise in the future to make plain the link between the
original mortgagee, Domestic Bank, and the assignor, Admirals Bank.

                                                   6
Defendants’ breach of condition, the Plaintiff hereby demands a foreclosure on said

real estate”). It might well be argued that a foreclosure contemplates a sale, but the

Maine Supreme Judicial Court has repeatedly emphasized that Maine’s foreclosure

statute must be strictly construed. Greenleaf, 2014 ME ¶ 18. Absent authority that

mandates that the Court deem this omission fatally defective, the Court will approve

the consent judgment, leaving counsel for U.S. Bank to make his own determination.

       With this said, the proposed consent judgment contains what may be several

mistakes. First, the “amount adjudged due and owing” is listed as $12,257.54 rather

than $152,257.54 the first time it appears. See Consent J. ¶ 1. Second, the proposed

consent judgment does not mention attorney’s fees. See id.; 14 M.R.S. § 6111. Third,

the proposed consent judgment does not discuss the order of priority and amounts

due to the parties-in-interest or other parties. See Consent J. ¶ 2 (stating that U.S.

Bank has first priority and that “any surplus” will be “disbursed pursuant to

Paragraph 5 of this Judgment,” but not providing a fifth paragraph in the proposed

consent judgment). Fourth, the proposed consent judgment does not provide an

interest rate for the post-judgment interest. Fifth, the proposed consent judgment

does not differentiate between pre-judgment and post-judgment interest.

III.   CONCLUSION

       The Court DEFERS RULING on U.S. Bank’s Motion to Approve Consent

Judgment of Foreclosure and Sale (ECF No. 21) and, assuming the parties still

consent, the Court ORDERS U.S. Bank to provide a supplemental consent judgment

responding to these issues within two weeks of this order.



                                          7
      SO ORDERED.

                                       /s/ John A. Woodcock, Jr.
                                       JOHN A. WOODCOCK, JR.
                                       UNITED STATES DISTRICT JUDGE

Dated this 2nd day of December, 2019




                                        8
